Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00565-CV

                                       Kelly WALLS,
                                         Appellant

                                              v.

                                       Daniel KLEIN,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-11285
                          Honorable Dick Alcala, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Daniel Klein, recover his costs of this appeal from
appellant, Kelly Walls.

       SIGNED July 9, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice